                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No.   19-CV-03200-NYW


NEDA SAMIMI-GOMEZ, individually and as personal representative of the Estate of
Kamyar Samimi;
NEGEEN SAMIMI; and
ANTHONY SAMIMI,
Plaintiffs,

v.

THE GEO GROUP, INC.; and
JEFFREY ELAM PETERSON, M.D.,
Defendants.


                            ANSWER AND JURY DEMAND


       Jeffrey Peterson, MD, by his attorneys, Christina S. Gunn, Esq., Craig A.

Sargent, Esq., and Jared R. Ellis, Esq., of Hall & Evans, L.L.C., hereby submits this

Answer and Jury Demand and in support states as follows:

       Prior to filing this Answer, Dr. Peterson and undersigned counsel for Dr.

Peterson, have not had the opportunity to review and consider all of the relevant

medical records or other pertinent records in responding to this Complaint. Therefore,

Dr. Peterson states a general denial to any and all allegations in the Complaint that

refer to or that may contain information from the medical care, treatment provided to

Kamyar Samimi, or any other documents. Dr. Peterson reserves the right to amend the

responses contained in this Answer once he has had an adequate chance to review and

consider Kamyar Samimi’s records and all documents. In addition, to the extent that the

allegations contained in the Complaint are inconsistent with the medical care, treatment

                                            1
provided to Kamyar Samimi, or any other documents, or inconsistent with the actual

events, Dr. Peterson denies those allegations. To the extent that information alleged in

the Complaint is not contained in the medical records and is based on personal

observations of the Plaintiff or others, then Dr. Peterson is without sufficient information

to form a belief as to the truth and accuracy of those allegations and therefore denies

the same.

                            RESPONSE TO “INTRODUCTION”

       1.     Paragraph 1 of the Complaint is a purely prefatory statement containing

legal conclusions and self-serving statements from Plaintiffs Neda Samimi-Gomez,

individually and as personal representative of the Estate of Kamyar Samimi, Negeen

Samimi; and Anthony Samimi, (collectively “Plaintiffs” herein), to which no response is

required. To the extent any allegations in Paragraph 1 are deemed factual in nature, Dr.

Peterson admits that Kamyar Samimi, (“Samimi” herein), was housed in the Aurora

Contact Detention Facility (“ACDF” herein) beginning on or about November 17, 2017.

Dr. Peterson admits that ACDF is operated by the GEO Group, Inc., (“GEO” herein).

Dr. Peterson further admits that Samimi was detained at that facility until December 2,

2017 when he passed away at the age of 64. Dr. Peterson is without sufficient

knowledge or information to admit or deny the remaining allegations and therefore

denies those allegations.

       2.     Paragraph 2 of the Complaint is a purely prefatory statement containing

legal conclusions and self-serving statements from Plaintiffs to which no response is

required. To the extent any allegations in Paragraph 2 are deemed factual in nature, Dr.

Peterson denies that Samimi’s death resulted from the mistreatment of GEO medical



                                             2
staff or that those staff were “clueless” in treating Samimi. Dr. Peterson is without

sufficient information to know whether Samimi had been taking methadone for many

years. Dr. Peterson denies he cut Samimi’s methadone off cold turkey and denies that

his actions were medically unjustifiable. Dr. Peterson denies that he failed to treat or to

properly respond to Samimi’s withdrawal symptoms.

       3.     Paragraph 3 of the Complaint is a purely prefatory statement containing

legal conclusions and self-serving statements from Plaintiffs to which no response is

required. To the extent any allegations in Paragraph 3 are deemed factual in nature, Dr.

Peterson admits that he prescribed medications to treat Samimi’s withdrawal symptoms.

He is without sufficient knowledge or information to admit or deny Plaintiff’s allegation

that nurses failed to administer many of the prescribed medications and therefore

denies that allegation. Dr. Peterson, based upon the information provided to him,

denies that the nurses failed to properly monitoring Samimi’s withdrawal. Dr. Peterson

is without personal knowledge or information concerning Plaintiff’s allegation that the

nurses failed to call an ambulance as Samimi’s condition became critical sufficient to

admit or deny that allegation, therefore he denies that allegation. Dr. Peterson is

without sufficient personal knowledge or information to admit or deny Plaintiff’s

allegation that the nurses had never received any training on opioid withdrawal, and

therefore denies that allegation. Dr. Peterson states that he was not aware that the

nurses lacked any training, including training on opioid withdrawal.

       4.     Paragraph 4 of the Complaint is a purely prefatory statement containing

legal conclusions and self-serving statements from Plaintiffs to which no response is

required. To the extent any allegations in Paragraph 4 are deemed factual in nature, Dr.



                                             3
Peterson denies that Samimi’s treatment was indicative of the general state of affairs

with respect to medical treatment at ACDF. Dr. Peterson admits that GEO had

vacancies in medical personnel for over six months. Dr. Peterson is without sufficient

knowledge or information to admit or deny Plaintiff’s allegation that officers complained

to their lieutenant on a nightly basis about nurses’ failure to respond to detainees’

medical needs, and therefore denies that allegation. Dr. Peterson denies any further

allegations in this paragraph.

       5.     Paragraph 5 of the Complaint is a purely prefatory statement containing

legal conclusions and self-serving statements from Plaintiffs to which no response is

required. To the extent any allegations in Paragraph 5 are deemed factual in nature, Dr.

Peterson denies that he was hard to reach by phone when he was on-call. Dr. Peterson

is without sufficient information to admit or deny Plaintiff’s allegations that on the

morning of Samimi’s death he received and failed to return two calls. Dr. Peterson

admits he was hanging Christmas lights that morning, but states that he was available

by telephone.

       6.       Paragraph 6 of the Complaint is a prefatory statement reciting the claims

for relief asserted by Plaintiffs to which no response is required. To the extent any

allegations in Paragraph 6 are deemed factual in nature, Dr. Peterson states that

Plaintiffs’ Complaint speaks for itself but denies that Plaintiffs are entitled to relief on any

of their claims against him.




                                               4
                   RESPONSE TO “JURISDICTION AND VENUE”

      7.     In response to Paragraph 7 of the Complaint, Dr. Peterson admits the

Court has jurisdiction over cases involving federal questions pursuant to 28 U.S.C. §

1331 and over pendent state law claims pursuant to 28 U.S.C. § 1367.

      8.     In response to Paragraph 8 of the Complaint, Dr. Peterson does not

contest the propriety of venue in this matter to the extent asserted in Paragraph 8. To

the extent the remaining allegations in Paragraph 8 are deemed factual, Dr. Peterson

denies any events or omissions provides a basis for the claim against him.

                              RESPONSE TO “PARTIES”

      9.     In response to Paragraph 9 of the Complaint, on information and belief,

Dr. Peterson admits Samimi resided in Colorado during the relevant time period.

      10.    In response to Paragraph 10 of the Complaint, Dr. Peterson is without

sufficient knowledge or information to admit or deny the allegations in Paragraph 10 and

therefore he denies those allegations.

      11.    In response to Paragraph 11 of the Complaint, Dr. Peterson is without

sufficient knowledge or information to admit or deny the allegations in Paragraph 11 and

therefore he denies those allegations.

      12.    In response to Paragraph 12 of the Complaint, Dr. Peterson is without

sufficient knowledge or information to admit or deny the allegations in Paragraph 12 and

therefore he denies those allegations.

      13.    In response to Paragraph 13 of the Complaint, Dr. Peterson is without

sufficient knowledge or information to admit or deny the allegations in Paragraph 13 and

therefore denies those allegations.



                                            5
       14.    In response to Paragraph 14 of the Complaint, Dr. Peterson admits that he

was and is a resident of the state of Colorado, that he served as the medical director of

the ACDF facility during the relevant time period, that he was the only full-time physician

at ACDF, and that he was employed by Correct Care Solutions, LLC.

                     RESPONSE TO “CERTIFICATE OF REVIEW”

       15.    In response to Paragraph 15 of the Complaint, Dr. Peterson is without

sufficient knowledge or information to admit or deny the allegations in Paragraph 15,

including sub-paragraphs (a) through (d), and therefore he denies those allegations.

                     RESPONSE TO “FACTUAL ALLEGATIONS”

       16.    In response to Paragraph 16 of the Complaint, Dr. Peterson states he is

without sufficient knowledge or information to admit or deny the allegations in

Paragraph 16 and therefore he denies those allegations.

       17.    In response to Paragraph 17 of the Complaint, Dr. Peterson states he is

without sufficient knowledge or information to admit or deny the allegations in

Paragraph 17 and therefore he denies those allegations.

       18.    In response to Paragraph 18 of the Complaint, Dr. Peterson states he is

without sufficient knowledge or information to admit or deny the allegations in

Paragraph 18 and therefore he denies those allegations.

       19.    In response to Paragraph 19 of the Complaint, Dr. Peterson states that he

is without sufficient knowledge or information to admit or deny the remaining allegations

in Paragraph 19 and therefore he denies those allegations.

       20.    In response to Paragraph 20 of the Complaint, Dr. Peterson states that to

the extent the allegations in that paragraph are directed at him, he denies those



                                            6
allegations. To the extent those allegations are not directed at Dr. Peterson, he is

without sufficient information to either admit or deny those allegations, and therefore

denies those allegations of.

       21.    In response to Paragraph 21 of the Complaint, Dr. Peterson admits that,

upon information and belief, a Detainee Death Review was conducted following

Samimi’s death by the U.S. Department of Homeland Security’s Office of Professional

Responsibility, External Reviews and Analysis Unit and a Report was compiled

following that Review (the “Report”). The Report is a document compiled by persons

other than Dr. Peterson, which speaks for itself. Dr. Peterson lacks sufficient

information to admit or deny the truth of the Report’s contents. Dr. Peterson denies

these allegations to the extent that they are inconsistent with the Report and to the

extent that they contain information not contained in, or different from, the information

contained in, the Report. Dr. Peterson also denies these allegations to the extent that

they are inconsistent with actual events. To the extent any further response is required

to the allegations in Paragraph 21, Dr. Peterson lacks knowledge or information

sufficient to admit or deny them, and on that basis denies them.

       22.    Paragraphs 22-28 of the Complaint appear to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in, the Report. Dr. Peterson

also denies these allegations to the extent that are inconsistent with actual events. To



                                             7
the extent any further response is required to the allegations in Paragraphs 22-28, Dr.

Peterson lacks knowledge or information sufficient to admit or deny them, and on that

basis denies them.

       23.    Paragraph 29 of the Complaint appears to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in, the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

To the extent any further response is required to the allegations in Paragraph 29, Dr.

Peterson lacks knowledge or information sufficient to admit or deny them, and on that

basis denies them.

       24.    Paragraphs 30-31 of the Complaint appear to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in, the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

Dr. Peterson further states that he was unaware that GEO nurses were using the

Clinical Institute Withdrawal Instrument to monitor Samimi, and therefore is without

sufficient information to admit or deny the allegations contained in these paragraphs



                                             8
and therefore denies those allegations. To the extent any further response is required

to the allegations in Paragraphs 30-31, Dr. Peterson lacks knowledge or information

sufficient to admit or deny them, and on that basis denies them.

       25.    Paragraph 32-33 of the Complaint appear to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in, the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

To the extent any further response is required to the allegations in Paragraphs 32-33,

Dr. Peterson lacks knowledge or information sufficient to admit or deny them, and on

that basis denies them.

       26.    Paragraph 34 of the Complaint appears to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in, the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

Dr. Peterson denies that he discounted Samimi’s symptoms or his medical situation,

that he attributed Samimi’s symptoms to him being a manipulative drug seeker, and

further denies that he stated or suggested that Samimi was “faking” his condition. Dr.



                                             9
Peterson states that regardless of whether some of Samimi’s behavior appeared to be

manipulative, that did not affect Dr. Peterson’s treatment. To the extent any further

response is required to the allegations in Paragraph 34, Dr. Peterson lacks knowledge

or information sufficient to admit or deny them, and on that basis denies them.

       27.    In response to Paragraph 35 of the Complaint, Dr. Peterson denies he cut

Samimi’s methadone off cold turkey. Dr. Peterson admits that Samimi did not receive

methadone or a substitute because the staff was unable to verify Samimi’s claim that he

had been receiving methadone treatment. Dr. Peterson did prescribe Samimi with

medications to treat withdrawal symptoms. Dr. Peterson denies the remaining

allegations contained in Paragraph 35 of the Complaint.

       28.    Paragraph 36 of the Complaint appears to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

Dr. Peterson was not present and did not personally witness Samimi’s two alleged

fainting spells and therefore cannot admit or deny whether the two alleged fainting

spells were legitimate. Dr. Peterson also placed Samimi on suicide watch and would not

have done so if he thought Samimi was not actually suicidal. Dr. Peterson states that

regardless of whether some of Samimi’s behavior appeared to be manipulative, that did

not affect Dr. Peterson’s treatment. To the extent any further response is required to the



                                            10
allegations in Paragraph 36, Dr. Peterson lacks knowledge or information sufficient to

admit or deny them, and on that basis denies them.

       29.    Paragraph 37 of the Complaint appears to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

To the extent any further response is required to the allegations in Paragraph 37, Dr.

Peterson lacks knowledge or information sufficient to admit or deny them, and on that

basis denies them.

       30.    In response to Paragraphs 38-39, Dr. Peterson denies that he issued an

order that Mr. Samimi would not receive methadone or another substitute. Dr. Peterson

admits that it is GEO policy that all prescription medications that inmates were taking

prior to incarceration must be verified before they will be continued. Dr. Peterson has no

specific recollection of stating in an interview that the order was based on GEO policy.

To the extent any further response is required to the allegations in Paragraphs 38-39,

Dr. Peterson denies those allegations.

       31.    In response to Paragraph 40 of the Complaint, Dr. Peterson has not had

the opportunity to review Samimi’s past medical history and therefore does not have

sufficient information to admit or deny the allegation that Samimi suffered from Opioid

Use Disorder prior to his incarceration, and therefore denies the same. Dr. Peterson



                                            11
does not have sufficient information to know whether Opioid Use Disorder affects

approximately 2.5 million Americans and therefore denies the same. To the extent any

further response is required to the allegations in Paragraph 40, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        32.   Paragraphs 41 and 43 of the Complaint do not appear to be directed at Dr.

Peterson or to require a response. Dr. Peterson admits that Methadone is one of the

FDA approved medications for treatment of OUD. Dr. Peterson admits that Methadone

is a serious medication with potentially serious and fatal side effects and should only be

prescribed with caution to certain patients, in certain circumstances, in certain doses, for

certain durations, with close monitoring, and with potential psychosocial support and

input from other individuals and medical and mental health care providers. Dr. Peterson

does not have sufficient information and does not have the specific publications or

resources referenced in paragraphs 41 and 43 to know whether the allegations or

excerpts from those publications are complete, true, and accurate, and therefore denies

those allegations to the extent they are inconsistent with the publications or resources

identified. Dr. Peterson denies any further allegations contained in these paragraphs.

        33.   Paragraph 42 of the Complaint does not appear to be directed at Dr.

Peterson or to require a response. Dr. Peterson denies that his care violated applicable

professional medical standards. Dr. Peterson admits that cessation of Methadone can

have various annoying side effects. Dr. Peterson admits that the initiation of Methadone

or continuing Methadone in the wrong patient, in the wrong dose of, without proper




                                            12
evaluation can have severe side effects including death. Dr. Peterson denies any further

allegations contained in these paragraphs.

       34.    In response to Paragraph 44 of the Complaint, Dr. Peterson admits that

following Samimi’s arrival at ACDF, on November 17, 2017, a nurse performed an initial

medical screening of Samimi.

       35.    Paragraphs 45-46 of the Complaint are based upon selected contents of

the Report and/or medical or other records, which speak for themselves. To the extent

these documents were compiled by persons other than Dr. Peterson, Dr. Peterson lacks

sufficient information to admit or deny the truth of their contents. Dr. Peterson denies

these allegations to the extent that they are inconsistent with the records or documents

on which they are based and to the extent that they contain information not contained

in, or different from the information contained in those documents. Dr. Peterson also

denies these allegations to the extent that they are inconsistent with the actual events.

To the extent any further response is required to the remaining allegations in

Paragraphs 45-46, Dr. Peterson lacks knowledge or information sufficient to admit or

deny them, and on that basis denies them.

       36.    In response to Paragraph 47 of the Complaint, Dr. Peterson admits that he

was informed that Samimi claimed he had been taking methadone. To the extent any

further response is required to any remaining allegations in Paragraph 47, Dr. Peterson

denies those allegations.

       37.    Paragraph 48 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents



                                             13
that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. Dr. Peterson specifically denies that

he stated that Samimi’s “methadone dosage could not be that high” and that he

“incorrectly believed that 190 mg was a lethal dose of methadone for Mr. Samimi.” Dr.

Peterson admits that despite the staff repeatedly asking Samimi for verification of his

claimed methadone use and treatment, the staff was never able to verify Samimi’s claim

that he was receiving methadone. To the extent any further response is required to the

remaining allegations in Paragraph 48, Dr. Peterson denies those allegations.

       38.    In response to Paragraph 49 of the Complaint Dr. Peterson denies he cut

off Samimi’s methadone. Dr. Peterson admits that Samimi did not receive methadone or

a substitute because the staff was unable to verify Samimi’s claim that he had been

receiving methadone treatment. To the extent any further response is required to the

remaining allegations in Paragraph 49, Dr. Peterson denies those allegations.

       39.    In response to Paragraph 50 of the Complaint, Dr. Peterson admits that he

issued a number of orders with respect to Samimi’s care but denies that Paragraph 50

is a complete or accurate summary of all of the orders he issued. Dr. Peterson admits

that his orders included an order for laboratory studies, an order prescribing several




                                            14
medications to treat withdrawal symptoms, and an order that Samimi’s vital signs be

taken every eight hours.

       40.    In response to Paragraph 51 of the Complaint, Dr. Peterson admits that he

prescribed Samimi with Ativan (for anxiety and panic attacks) 1 mg. intramuscularly up

to three times daily as needed for fifteen days, Clonidine (a hypertension medication

that can relieve symptoms of nausea, vomiting, muscle tremors) 0.1 mg orally up to

three times daily as needed for 15 days, Cyclobenzaprine (a muscle relaxant) 10 mg

orally up to three times daily as needed for 15 days, Ibuprofen 800 mg orally up to three

times daily as needed for 15 days, and Phenergan (for nausea) 25 mg orally up to three

times daily as needed for 15 days. To the extent any further response is required to the

remaining allegations in Paragraph 50, Dr. Peterson denies those allegations.

       41.    Paragraphs 52-55 of the Complaint appear to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. To the extent any further response is

required to the remaining allegations in Paragraphs 52-55, Dr. Peterson lacks




                                            15
knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        42.   Paragraph 56 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. To the extent any further response is

required to the remaining allegations in Paragraph 56, Dr. Peterson lacks knowledge or

information sufficient to admit or deny them, and on that basis denies them.

        43.   Paragraphs 57-86 of the Complaint appear to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent



                                            16
that they are based are inconsistent with the actual events. To the extent any further

response is required to the remaining allegations in Paragraphs 57-86, Dr. Peterson

lacks knowledge or information sufficient to admit or deny them, and on that basis

denies them.

       44.     Paragraph 87 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. Dr. Peterson denies that he

considered discharging Samimi back to general population. To the extent any further

response is required to the remaining allegations in Paragraphs 57-86, Dr. Peterson

lacks knowledge or information sufficient to admit or deny them, and on that basis

denies them.

       45.     Paragraphs 88-96 of the Complaint appear to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information



                                            17
to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. To the extent any further response is

required to the remaining allegations in Paragraphs 88-96, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        46.   Paragraph 97 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. Dr. Peterson denies that he failed to

provide Samimi with appropriate medication and denies that increased dosages of

withdrawal medications were indicated under the circumstances. To the extent any

further response is required to the remaining allegations in Paragraph 97, Dr. Peterson

denies those allegations.




                                            18
        47.   Paragraphs 98-123 of the Complaint appear to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. To the extent any further response is

required to the remaining allegations in Paragraphs 98-123, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        48.   Paragraph 124 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. Dr. Peterson denies that he did not



                                            19
assess or speak with Samimi. Based on Dr. Peterson’s assessment, Samimi was not in

any acute distress. Dr. Peterson further admits that he placed Samimi on a level one

suicide watch. To the extent any further response is required to the remaining

allegations in Paragraph 124, Dr. Peterson lacks knowledge or information sufficient to

admit or deny them, and on that basis denies them.

        49.   Paragraphs 125-136 of the Complaint appear to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. To the extent any further response is

required to the remaining allegations in Paragraphs 125-136, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        50.   Paragraph 137 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information



                                            20
to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. Dr. Peterson was on call the night of

December 1, 2017 and morning of December 2, 2017. Dr. Peterson denies that he was

“aware of the situation” or “fully informed” regarding Samimi’s condition on the morning

of December 2, 2017. Dr. Peterson states that he was not informed of Samimi’s

condition until after Samimi had been transported to the emergency room on December

2, 2019. To the extent any further response is required to the remaining allegations in

Paragraph 137, Dr. Peterson lacks knowledge or information sufficient to admit or deny

them, and on that basis denies them.

       51.    Responsive to Paragraph 138-147 of the Complaint appear to be based

upon selected contents of the Report and/or medical or other records, which speak for

themselves. Dr. Peterson has not yet had an adequate opportunity to review all of the

documents that may provide a basis for these allegations and to the extent these

documents were compiled by persons other than Dr. Peterson, Dr. Peterson lacks

sufficient information to admit or deny the truth of their contents. Dr. Peterson denies

these allegations to the extent that they are inconsistent with the documents on which

they are based and to the extent that they contain information not contained in, or

different from the information contained in those documents. Dr. Peterson also denies

these allegations to the extent that they are inconsistent with the actual events. To the

extent any further response is required to the remaining allegations in Paragraphs 138-



                                            21
147, Dr. Peterson lacks knowledge or information sufficient to admit or deny them, and

on that basis denies them.

       52.    Paragraph 148-149 of the Complaint appears to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. Dr. Peterson denies that his

authorization was required to transport Samimi to the emergency room. Anyone at

ACDF, including nurses and officers, can call 911 to transport a critical patient to the

emergency room. Dr. Peterson denies receiving any telephone messages regarding

Samimi on the morning of December 2, 2017. The first call Dr. Peterson received was a

call informing him that Samimi had been transported to the emergency room. Dr.

Peterson admits he was hanging Christmas lights that morning as it was a Saturday,

and even though he was on call, he was not scheduled to be at ACDF. To the extent

any further response is required to the remaining allegations in Paragraphs 148, Dr.

Peterson lacks knowledge or information sufficient to admit or deny them, and on that

basis denies them.




                                            22
        53.   Paragraph 150-171 of the Complaint appear to be based upon selected

contents of the Report and/or medical or other records, which speak for themselves.

Dr. Peterson has not yet had an adequate opportunity to review all of the documents

that may provide a basis for these allegations and to the extent these documents were

compiled by persons other than Dr. Peterson, Dr. Peterson lacks sufficient information

to admit or deny the truth of their contents. Dr. Peterson denies these allegations to the

extent that they are inconsistent with the documents on which they are based and to the

extent that they contain information not contained in, or different from the information

contained in those documents. Dr. Peterson also denies these allegations to the extent

that they are inconsistent with the actual events. To the extent any further response is

required to the remaining allegations in Paragraphs 150-171, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        54.   Paragraph 172 of the Complaint appears to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

Dr. Peterson denies that he was difficult to reach when he was on call, denies that he

would not be reached two out of every five times he was called, denies that his

voicemail was not set up, denies that he returned missed calls only half of the time and



                                            23
denies that he was never successfully reached at home. To the extent any further

response is required to the remaining allegations in Paragraph 172, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        55.   Paragraph 173 of the Complaint appears to be based upon selected

contents of the Report, a document compiled by persons other than Dr. Peterson, which

speaks for itself. Dr. Peterson lacks sufficient information to admit or deny the truth of

the Report’s contents. Dr. Peterson denies these allegations to the extent that they are

inconsistent with the Report and to the extent that they contain information not

contained in, or different from, the information contained in the Report. Dr. Peterson

also denies these allegations to the extent that they are inconsistent with actual events.

Dr. Peterson does not recall making the statements attributed to him in Paragraph 173.

Dr. Peterson denies that he had any personal knowledge of information as to the events

in the “last forty-eight hours” so he would not be in a position to determine whether he

should have been called. Also, Dr. Peterson admits that RNs can call 911 just as any

deputy, lieutenant, or other medical or security staff. To the extent any further response

is required to the remaining allegations in Paragraph 173, Dr. Peterson lacks knowledge

or information sufficient to admit or deny them, and on that basis denies them.

                      RESPONSE TO FIRST CLAIM FOR RELIEF
                (Violations of the Rehabilitation Act – 29 U.S.C. § 794)
                                 Against Defendant GEO

        56.   In response to Paragraph 174 of the Complaint, Dr. Peterson incorporates

his entire Answer and Jury Demand as though fully set forth herein.




                                            24
       57.    In response to Paragraphs 175-181 of the Complaint, Dr. Peterson states

those Paragraphs do not appear to be directed at him, and many appear to state legal

or factual conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 175 –181 are deemed to be directed to Dr.

Peterson or require a response from Dr. Peterson, Dr. Peterson denies the allegations

contained therein and reserves the right to supplement this response.

       58.    In response to Paragraph 182 of the Complaint, to the extent the

allegations in that Paragraph are directed at Dr. Peterson, Dr. Peterson denies those

allegations. To the extent that Paragraph are directed at others, Dr. Peterson neither

admits nor denies them.

       59.    In response to Paragraphs 183 - 185 of the Complaint, Dr. Peterson states

those Paragraphs do not appear to be directed at him, and many appear to state legal

or factual conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 183-185 are deemed to be directed to Dr. Peterson

or require a response from Dr. Peterson, Dr. Peterson denies the allegations contained

therein and reserves the right to supplement this response.

       60.    In response to Paragraph 186 of the Complaint, Dr. Peterson states that to

the extent the allegations in this paragraph are directed towards him, Dr. Peterson

denies those allegations. Any remaining allegations appear to be based upon selected

contents of the Report or other documents and medical records compiled by persons

other than Dr. Peterson, which speaks for themselves. Dr. Peterson lacks sufficient

information to admit or deny the truth of the content of those documents. Dr. Peterson

denies these allegations to the extent that they are inconsistent with the documents and



                                            25
to the extent that they contain information not contained in, or different from, the

information contained in the documents. Dr. Peterson also denies these allegations to

the extent that they are inconsistent with actual events. To the extent any further

response is required to the remaining allegations in Paragraph 186, Dr. Peterson lacks

knowledge or information sufficient to admit or deny them, and on that basis denies

them.

        61.   In response to Paragraphs 187 - 191 of the Complaint, Dr. Peterson states

those Paragraphs do not appear to be directed at him, and many appear to state legal

or factual conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 187-191 are deemed to be directed to Dr. Peterson

or require a response from Dr. Peterson, Dr. Peterson denies the allegations contained

therein and reserves the right to supplement this response.

                    RESPONSE TO SECOND CLAIM FOR RELIEF
                    (Negligent Hiring, Supervision, and Training)
                               Against Defendant GEO

        62.   In response to Paragraph 192 of the Complaint, Dr. Peterson incorporates

his entire Answer and Jury Demand as though fully set forth herein.

        63.   In response to Paragraphs 193-205 of the Complaint, Dr. Peterson states

that those Paragraphs do not appear to be directed at him and that many appear to

express legal conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 193-205 are deemed to be directed to Dr. Peterson

or require a response from Dr. Peterson, Dr. Peterson denies the allegations contained

therein and reserves the right to supplement this response.




                                             26
      64.    In response to Paragraph 206 of the Complaint, Dr. Peterson states that

Paragraph does not appear to be directed at him. Dr. Peterson does not remember

ever making the statement that nurses have “No real training--it’s real world training and

they are RN’s” and therefore denies the allegation.

      65.    In response to Paragraphs 207-210 of the Complaint, Dr. Peterson states

that those Paragraphs do not appear to be directed at him and that many appear to

express legal conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 207-210 are deemed to be directed to Dr. Peterson

or require a response from Dr. Peterson, Dr. Peterson denies the allegations contained

therein and reserves the right to supplement this response.

                     RESPONSE TO THIRD CLAIM FOR RELIEF
                                 (Negligence)
                            Against Defendant GEO

      66.    In response to Paragraph 211 of the Complaint, Dr. Peterson incorporates

his entire Answer and Jury Demand as though fully set forth herein.

      67.    In response to Paragraphs 212-222 of the Complaint, Dr. Peterson states

that those Paragraphs do not appear to be directed at him and that many appear to

express legal conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 212-222 are deemed to be directed to Dr. Peterson

or require a response from Dr. Peterson, Dr. Peterson denies the allegations contained

therein and reserves the right to supplement this response.




                                           27
                    RESPONSE TO FOURTH CLAIM FOR RELIEF
                         (Reckless Disregard for Safety)
                             Against Defendant GEO

      68.    In response to Paragraph 223 of the Complaint, Dr. Peterson incorporates

his entire Answer and Jury Demand as though fully set forth herein.

      69.    In response to Paragraphs 224-239 of the Complaint, Dr. Peterson states

that those Paragraphs do not appear to be directed at him and that many appear to

express legal conclusions that do not call for a response. To the extent any of the

allegations contained in paragraphs 224-239 are deemed to be directed to Dr. Peterson

or require a response from Dr. Peterson, Dr. Peterson denies the allegations contained

therein and reserves the right to supplement this response.

                     RESPONSE TO FIFTH CLAIM FOR RELIEF
                             (Medical Malpractice)
                         Against Defendant Dr. Peterson

      70.    In response to Paragraph 240, Dr. Peterson states that his duty as a

physician is defined by Colorado law and by standards of practice in the medical

community. To the extent that the allegations in paragraph 240 are inconsistent with

such law and standards, Dr. Peterson denies such allegations.

      71.    In response to Paragraph 241, Dr. Peterson states that his duty as a

physician is defined by Colorado law and by standards of practice in the medical

community. To the extent that the allegations in paragraph 241 are inconsistent with

such law and standards, Dr. Peterson denies such allegations.

      72.    Dr. Peterson denies the allegations contained in Paragraph 242.

      73.    Dr. Peterson denies the allegations contained in Paragraph 243.

      74.    Dr. Peterson denies the allegations contained in Paragraph 244.



                                           28
       75.    Dr. Peterson denies the allegations contained in Paragraph 245.

       76.    Dr. Peterson denies the allegations contained in Paragraph 246.

       77.    Dr. Peterson denies the allegations contained in Paragraph 247.

       78.    In response to Paragraph 248 of the Complaint, Dr. Peterson denies the

Plaintiffs suffered any damages due to his alleged negligence. Dr. Peterson further

states that he is without sufficient information to form a belief as to the truth and

accuracy of Plaintiffs’ allegations regarding their claimed damages and therefore denies

the nature and extent of Plaintiff’s claimed injuries, damages, and losses.

                      RESPONSE TO SIXTH CLAIM FOR RELIEF
                               (Wrongful Death)
                             Against All Defendants

       79.    In response to Paragraph 249 of the Complaint, Dr. Peterson incorporates

his entire Answer and Jury Demand as though fully set forth herein.

       80.    In response to Paragraph 250 of the Complaint, to the extent the

allegations in paragraph 250 are directed towards Dr. Peterson, Dr. Peterson denies

that he was negligent or that Samimi’s death was caused by his negligence. To the

extent the allegations contained in Paragraph 250 are directed at others, Dr. Peterson

neither admits nor denies them.

       81.    In response to Paragraph 251 of the Complaint, Dr. Peterson denies the

Plaintiffs suffered any damages due to his alleged negligence. Dr. Peterson further

states that he is without sufficient information to form a belief as to the truth and

accuracy of Plaintiffs’ allegations regarding their claimed damages and therefore denies

the nature and extent of Plaintiff’s claimed injuries, damages, and losses.




                                             29
                          RESPONSE TO PRAYER FOR RELIEF

       1.     In response to Plaintiff’s Prayer for Relief, Dr. Peterson denies that he was

negligent or that Plaintiffs suffered any damages due to his alleged negligence. Dr.

Peterson further states that he is without sufficient information to form a belief as to the

truth and accuracy of Plaintiffs’ allegations regarding their claimed damages and

therefore denies the nature and extent of Plaintiff’s claimed injuries, damages, and

losses.

                                 AFFIRMATIVE DEFENSES

       1.     Dr. Peterson denies each and every allegation not specifically admitted

herein. Dr. Peterson specifically denies each and every allegation alleging he was

negligent, that any negligent conduct on his part caused or contributed to Plaintiff’s

alleged injuries, and further denies the nature and extent of Plaintiff’s alleged injuries.

       2.     Plaintiffs’ Complaint fails to state a claim or claims against Dr. Peterson

upon which relief may be granted.

       3.     Plaintiffs may not be the real parties-in-interest to some or all of the claims

set forth in Plaintiffs’ Complaint.

       4.     Plaintiffs’ noneconomic damages, if any, are subject to the limitations set

forth in C.R.S. § 13-21-201 through C.R.S. § 13-21-203.7 and/or C.R.S. § 13-64-301

through C.R.S. § 13-21-304.

       5.     The injuries and damages, if any, claimed by Plaintiffs, in whole or in part,

were proximately caused by the decedent, Kamyar Samimi’s, own acts or omissions

which are imputed to Plaintiffs’ individual claims and to the claims of the Estate of

Kamyar Samimi.



                                             30
         6.    The injuries and damages, if any, claimed by Plaintiffs, in whole or in part,

were proximately caused by the acts or omissions of third parties over whom the Dr.

Peterson has no control or right of control.

         7.    Plaintiffs’ injuries and damages, if any, are the result of the decedent,

Kamyar Samimi’s, failure to follow reasonable medical advice and instructions.

         8.    Samimi and/or Plaintiffs may have been comparatively negligent to a

degree equaling or exceeding the alleged negligence or liability, if any, of Dr. Peterson,

and/or may have assumed the risk of their injuries, which bars or reduces Plaintiffs’

recovery pursuant to C.R.S. § 13-21-111, C.R.S. § 13-21-111.5, and C.R.S. § 13-21-

111.7.

         9.    In the event that a verdict is returned in favor of the Plaintiffs, Dr. Peterson

is entitled to a reduction of the damage award, if any, to the extent of any payments

made to the Plaintiffs from a collateral source under the provisions of C.R.S. § 13-21-

111.6, C.R.S. § 13-64-402, and otherwise as provided by law.

         10.   The provisions of C.R.S. § 13-21-111.5 limit Dr. Peterson’s liability, if any.

         11.   Dr. Peterson hereby notifies Plaintiff that he reserves the right to

designate non-parties pursuant to C.R.S. § 13-21-111.5(3)(b), and he hereby

designates any settling or dismissed parties.

         12.   Dr. Peterson reserves the right to assert the applicable substantive and

procedural provisions of the Colorado Uniform Contribution Among Tortfeasors Act,

C.R.S. § 13-50.5-102, et seq.




                                               31
       13.    Plaintiffs’ alleged damages are the sole and proximate result of an injury

sustained or a condition existing prior to the incident complained of in Plaintiffs’

Complaint.

       14.    Dr. Peterson asserts any and all protections, limitations, and rights

afforded under the Health Care Availability Act, C.R.S. § 13-64-101, et seq.

       15.    Plaintiffs, or any one of them, may lack the appropriate standing to bring

any one or more of the claims asserted against Dr. Peterson.

       16.    Dr. Peterson asserts that Plaintiffs’ damages, if any, are subject to the

limitations imposed by C.R.S. § 13-21-203, pertaining to wrongful death claims.

       17.    Plaintiffs’ damages, if any, in whole or in part, may have been proximately

caused by or the direct proximate result of unforeseeable intervening or superseding

acts of third parties or conditions over which Dr. Peterson had neither the ability to

control, the duty to control, nor the right to control.

       18.    Plaintiffs and/or Samimi may have failed to mitigate their damages, if any,

as required by law.

       19.    Dr. Peterson reserves the right to amend his Answer to assert additional

affirmative defenses as factual and legal issues are developed during discovery




                                               32
                                    JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Dr. Peterson respectfully demands a trial by

jury on all issues so triable.

       Dated this 23rd day of December, 2019.
                                         Respectfully submitted,



                                         _/s/ Craig A. Sargent_________
                                         Christina S. Gunn, Esq.
                                         Craig A. Sargent, Esq.
                                         Jared R. Ellis, Esq.
                                         Hall & Evans, LLC
                                         1001 Seventeenth Street, Suite 300
                                         Denver, Colorado 80202
                                         gunnc@hallevans.com
                                         sargentc@hallevans.com
                                         ellisj@hallevans.com
                                         (303) 628-3300 – phone
                                         (303) 628-3368 – fax
                                         ATTORNEYS FOR DEFENDANT
                                         JEFFREY PETERSON MD




                                           33
                         CERTIFICATE OF SERVICE (CM/ECF)


       I hereby certify that on this 23rd day of December, 2019 I electronically filed the
foregoing ANSWER AND JURY DEMAND with the Clerk of Court using the CM/ECF
system which will send notification of such filing to the following e-mail addresses:
Paul G. Karlsgodt, Esq.
Marc D. Flink, Esq.
Matthew C. Baisley, Esq.
Michelle R. Gomez, Esq.
Sean B. Solis, Esq.
1801 California Street, Suite 4400
Denver, Colorado 80202
Email: pkarlsgodt@bakerlaw.com
mflink@bakerlaw.com
mbaisley@bakerlaw.com
mgomez@bakerlaw.com
ssolis@bakerlaw.com

In cooperation with the ACLU Foundation of
Colorado
Mark Silverstein, Esq.
Sara R. Neel, Esq.
Arielle Herzberg, Esq.
ACLU Foundation of Colorado
303 East 17th Avenue, Suite 350
Denver, Colorado 80203
Email: msilverstein@aclu-co.org
sneel@aclu-co.org
aherzberg@aclu-co.org




                                                 s/ Laura Buckingham,
                                                 Legal Assistant at Hall & Evans, L.L.C.




                                            34
